[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: APPLICATION FOR PREJUDGMENT REMEDY AND INJUNCTION #103
The issue is whether there is probable cause, specifically, whether the affidavit submitted in support of the application is sufficient and admissible to establish probable cause.
The affidavit is sufficient to establish probable cause because it shows probable success on the merits. The facts in the affidavit allow a strong and bona fide belief in the existence of facts essential to the CT Page 6179 action.
The affidavit may be considered for the purpose of establishing probable cause because the facts of the prior guilty plea and sentence for three counts of risk of injury to a minor, in violation of C.G.S. §53-21, are not being used to prove the liability of the defendants, but merely to establish that it is likely that the plaintiff will prevail on the merits.
Finally, because the defendants have been defaulted, subsequent pleading to contest the complaint cannot be considered by the court. Therefore, the application is granted.
________________________ GALLAGHER, J.